UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DONTAVIOUS BROWN-WILLIAMS,

Plaintiff,
v. Case No. 8:19-cv-1532-T-02AAS
CHINWE FOSSETT, et al.,

Defendants.

ORDER

This cause comes before the Court on Plaintiff Dontavious Brown-Williams’
Amended Civil Rights Complaint (Doc. 12) and Motion for Default Judgment
(Doc. 16). Plaintiff is a prisoner proceeding pro se. He filed his original Complaint
(Doc. 1) on June 24, 2019. On July 2, 2019, the Court ordered Plaintiff to amend the

| Complaint if he desired .to proceed with his claims. (Doc. 6).

A. Section 1915

Pursuant to 28 U.S.C. § 1915A(a), federal courts are obligated to conduct an
initial screening of certain civil suits brought by prisoners to determine whether they
should proceed. Section 1915 grants broad discretion to the district courts in the’

management of in forma pauperis cases and in the denial of motions to proceed
in forma pauperis when the complaint is frivolous. Clark v. Ga. Pardons and
Paroles Bd, 915 F.2d 636, 639 (11th Cir. 1990); Phillips v. Mashburn,
746 F.2d 782, 785 (11th Cir. 1984).

Upon review, a court is required to dismiss a complaint (or any portion

thereof) in the following circumstances:
(b) Grounds for Dismissal. — On review, the court
shall identify cognizable claims or dismiss the complaint,
or any portion of the complaint, if the complaint—
(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or
(2) seeks monetary relief from a defendant who
is immune from such relief.
28 U.S.C. § 1915A(b).

Thus, the Courts are obligated to screen prisoners’ civil rights complaints as
soon as practicable and to dismiss those actions which are frivolous or malicious or
fail to state a claim for relief. 28 U.S.C. § 1915(e). A complaint is frivolous if it is
without arguable merit either in law or in fact. Neitzke v. Williams, 490 U.S. 319,
325 (1989). Additionally, the Court must read a plaintiff's pro se allegations in a
liberal fashion. Haines v. Kerner, 404 U.S. 519 (1972).

B. Section 1983

Plaintiff states that his claims against Defendant arise under Title 42 United

States Code Section 1983. “[S]ection 1983 provides a method for vindicating federal

rights conferred by the Constitution and federal statutes.” Barnum, Inc. v. City of
Fort Lauderdale, 901 F.2d 989, 997 (11th Cir. 1990). To sufficiently plead a Section
1983 claim, a plaintiff must allege the following two elements: “(1) that the act or
omission deprived plaintiff of a right, privilege or immunity secured by the
Constitution or laws of the United States, and (2) that the act or omission was done
by a person acting under color of law.” /d. Therefore, a plaintiff must show that the
defendant acted under the color of law or otherwise undertook some state action that
led to the violation of the plaintiff's rights. Jd.

C. Analysis

Plaintiff has filed suit against Detective Fisher of the Tampa Police
Department in his individual and official capacities. (Doc. 12 at 2, 4). Alleging
malicious prosecution under the Fifth, Eighth, and Fourteenth Amendments to the
United States Constitution, Plaintiff claims that, without supporting DNA or
fingerprint evidence and five days after the victim “excluded” Plaintiff as the
perpetrator, Detective Fisher erroneously charged and arrested Plaintiff for a robbery
that took place at a convenience store on August 11, 2015. Plaintiff was then
detained for two years until he was released after winning at trial. (Doc. 12 at 4). He
asserts that he suffered a fractured jaw while detained, as well as emotional distress,
“discomfort, loss of time, deprivation of society, and being false imprisoned with an
excessive bond.” (Doc. 12 at 5). Plaintiff requests relief in the form of compensatory

damages, nominal damages, and recovery of the costs of this lawsuit. (Doc. 12 at 6).
A claim against a defendant in his official capacity is a suit against the entity
of which the named defendant is an agent — in this case, against the City of Tampa
Police Department. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985).
A municipality or county is not a “person” answerable to Plaintiff in an action under
42 U.S.C. § 1983, unless the actions of the municipality or county rise to the level
of a custom or official policy, or if the municipality or county tacitly authorizes the
actions or displays deliberate indifference towards the misconduct.
Aldinger v. Howard, 427 U.S. 1 (1976); Brooks v. Scheib, 813 F.2d 1191, 1193
(11th Cir. 1987). Plaintiff has alleged no custom or official policy that violated his
civil rights. Accordingly, the official capacity claim against Defendant Fisher is
dismissed.

As for his individual capacity claim against Defendant Fisher, in order to state
a claim for malicious prosecution, Plaintiff must allege: “(1) the elements of the
common law tort of malicious prosecution, and (2) a violation of h[is] Fourth
Amendment right to be free from unreasonable seizures.” Kingsland v. City of
Miami, 382 F.3d 1220, 1234 (11th Cir. 2004) (citing Wood v. Kesler, 323 F.3d 872,
881 (1 Ith Cir. 2003)). To assert malicious prosecution under Florida common law,
Plaintiff must establish:

(1) an original judicial proceeding against the present
plaintiff was commenced or continued; (2) the present

defendant was the legal cause of the original proceeding;
(3) the termination of the original proceeding constituted

4
a bona fide termination of that proceeding in favor of the
present plaintiff; (4) there was an absence of probable
cause for the original proceeding; (5) there was malice on
the part of the present defendant; and (6) the plaintiff
suffered damages as a result of the original proceeding.

Durkin v. Davis, 814 So.2d 1246, 1248 (Fla. [2d DCA]

2002) (citing Burns v. GCC Beverages, Inc.,

502 So. 2d 1217 (Fla. 1986)).
Kingsland, 382 F.3d at 1234. Here, Plaintiff has failed to allege a violation of his
Fourth Amendment right to be free from unreasonable seizures, that there was no
probable cause for his arrest, or that there was malice on the part of Defendant Fisher.

That Plaintiff alleges he was subject to an “arbitrary arrest” does not rectify

the deficiencies. Plaintiff's use of that term appears to pertain to his additional
allegation that Defendant Fisher’s actions violated his rights under the United
Nations’ Universal Declaration of Human Rights (“UNDHR”). (Doc. 12 at 4-5).
See Universal Declaration of Human Rights, U.N. G.A. Res. 217 (III) A (1948) (“No
one shall be subjected to arbitrary arrest, detention. or exile.”),
https://www.un.org/ en/universal-declaration-human-rights/ . However, the Eleventh
Circuit has explained that “[t]he rights secured by the UNDHR are not federal
rights.” Moore v. McLaughlin, 569 F. App’x 656, 660 (11th Cir. 2014) (citing Sosa
v. Alvarez—Machain, 542 U.S. 692, 734 (2004)). Accordingly, his claim under the
UNDHR is dismissed. —

Moreover, although Plaintiff raises the individual capacity malicious

prosecution claim as a violation of his Fifth, Eighth, and Fourteenth Amendment
5
rights, those amendments do not protect Plaintiff from malicious prosecution.
See, e.g., Wood v. Kessler, 323 F.3d 872, 881 (11th Cir. 2003) (malicious
prosecution is a violation of the Fourth Amendment).

Accordingly, as stated in the Amended Complaint, Plaintiff's individual
capacity malicious prosecution claim against Defendant Fisher is due to be
dismissed. However, the Court will grant Plaintiff one final opportunity to amend
his complaint with regard to his individual capacity malicious prosecution claim
against Defendant Fisher.

Upon consideration, it is ORDERED that:

1, Plaintiff's Amended Complaint (Doc. 12) is DISMISSED without
prejudice to file a second amended complaint within TWENTY-ONE (21) DAYS
from the date of this Order. Plaintiff is advised that failure to fully comply with
this Order will result in the dismissal of this action, for failure to state a claim,
without further notice.

To amend his complaint, Plaintiff should completely fill out a new civil rights
complaint on the form, marking it Second Amended Complaint. The amended
complaint must include all of Plaintiff's claims in this action; it may not refer back
to or incorporate the original or amended complaint. The second amended
complaint supersedes the original and amended complaints, and all claims must

be raised in the second amended complaint.
2. The Clerk is DIRECTED to mail to Plaintiff, along with this Order, a
copy of the standard civil rights complaint form.
3. Plaintiff's motion for default judgment (Doc. 16) is DENIED without

prejudice as premature, as no defendant has yet been served in this case.

DONE AND ORDERED in Tampa, Florida, this_O'* day of December, 2019.

f

t

 

WIIUIAM E2JUNG
UNITED STATES DISTRICT JUDGE
